Citation Nr: 9917987	
Decision Date: 06/29/99    Archive Date: 07/07/99

DOCKET NO.  93-24 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include post-traumatic stress disorder (PTSD).



ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant had verified active service in the Air Force 
from August 1969 to August 1973.  He also served as a member 
of the Ohio Air National Guard from June 1974 to July 1992.  
This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions, dated in 
February and April 1993, of the Cleveland, Ohio Regional 
Office (RO) of the Department of Veterans Affairs (VA) which 
denied entitlement to service connection for a nervous 
disorder, to include post-traumatic stress disorder (PTSD).  
The Board last remanded the case to the RO in February 1997 
for additional development; the RO has now returned the case 
to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The medical evidence of record does not demonstrate that 
the appellant's currently diagnosed paranoid schizophrenia is 
related to service.  He was not diagnosed with any 
psychiatric disorder in-service, nor did he receive any 
treatment for paranoid schizophrenia in-service, or within 
one year of service.

3.  The appellant has not submitted medical evidence of any 
nexus between his current paranoid schizophrenia and any 
disease, incident, event, or injury incurred during service 
or ACDUTRA.

4.  The appellant also has not submitted medical evidence of 
any aggravation of his paranoid schizophrenia caused by any 
incident, event, or injury incurred during active service or 
ACDUTRA.

5.  PTSD has not been clinically established by competent 
evidence either in-service or thereafter.


CONCLUSION OF LAW

The appellant has not submitted evidence of a well-grounded 
claim for service connection for an acquired psychiatric 
disability, to include post-traumatic stress disorder (PTSD).  
38 U.S.C.A. §§ 101, 5107(a) (West 1991); 38 C.F.R. §§ 3.6, 
3.303, 3.306 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered at the outset of the 
analysis of any issue is whether the appellant's claim is 
well-grounded; that is, whether it is plausible, meritorious 
on its own, or otherwise capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter Court) has said that the statutory "duty to 
assist" under 38 U.S.C.A. § 5107(a) generally does not arise 
until there is a well-grounded claim.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

A person who submits a claim has, by statute, the duty to 
submit evidence that a claim is well-grounded.  The evidence 
must "justify a belief by a fair and impartial individual" 
that the claim is plausible.  38 U.S.C.A. § 5107(a).  Where 
such evidence is not submitted, the claim is not well-
grounded, and the initial burden placed on the person who 
submits a claim is not met.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  See also Caluza v. Brown, 7 Vet. App. 498 
(1995).  Where the determinative issue involves medical 
causation or medical diagnosis, competent medical evidence to 
the effect that the claim is plausible or possible is 
required.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Lay assertions cannot constitute evidence to render 
a claim well grounded under 38 U.S.C.A. § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Id.  Evidentiary assertions 
by the veteran must be accepted as true for the purposes of 
determining whether a claim is well-grounded, except where 
the evidentiary assertion is inherently incredible or is 
beyond the competence of the person making the assertion.  
See King v. Brown, 5 Vet. App. 19 (1993).

As noted above, this case were most recently before the Board 
in February 1997.  At that time the Board found the evidence 
was insufficient for proper adjudication.  It was not clear 
whether the appellant's claim was well-grounded, but VA was 
on notice of some evidence, which, if available and as 
presented, might have been probative.  Pursuant to the VA's 
duty to assist a veteran in the development of his claims, 
the case was remanded for further development of the issues 
on appeal.  38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103, 3.159; 
Robinette v. Brown, 8 Vet. App. 69 (1995).  The requested 
development included the gathering of pertinent medical 
records and service personnel records and the scheduling of a 
VA psychiatric examination, as well as the entering of 
medical opinions.

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred in the line of duty.  38 U.S.C.A. § 101(21) and 
(24); 38 C.F.R. § 3.6(a).  Review of the appellant's Air 
National Guard personnel records indicates that the appellant 
was on ACDUTRA for approximately two weeks per year of Air 
National Guard membership, as well as one weekend per month 
of inactive duty for training (INACDUTRA).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
or by ACDUTRA, as well as for any injury incurred or 
aggravated while performing INACDUTRA.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131.  Service connection for a 
psychosis may be presumed if it is demonstrated to a 
compensable degree within 1 year following service 
separation.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Review of the appellant's Air Force medical records reveals 
that he underwent a service separation examination in October 
1972.  He did not indicate on the associated report of 
medical history that he suffered from any emotional problem, 
nervous problem or any psychiatric problem.  The medical 
examiner found the appellant to be psychiatrically normal.  
None of the other Air Force medical records indicate any 
complaints, symptoms or diagnoses relating to any psychiatric 
problem.

The appellant submitted a claim for VA benefits in August 
1973.  He claimed prostatitis and a left hand disorder; there 
was no mention of any emotional or psychiatric problem.  The 
appellant underwent a VA medical examination in November 
1973.  He did not complain of any emotional problems or 
psychiatric symptoms and the examiner did not report any 
pertinent psychiatric clinical findings.  The appellant 
underwent another VA medical examination in October 1975.  He 
did not complain of any emotional problems or psychiatric 
symptoms and the examiner found the appellant to be 
neurologically and psychiatrically normal.

The appellant underwent an enlistment examination for the Air 
National Guard in July 1976; he denied psychiatric problems 
and symptoms.  The medical examiner found the appellant to be 
psychiatrically normal.  The appellant's Air National Guard 
medical records contain reports of medical history for each 
year between 1977 and 1980; for 1982 and 1983; 1986; and 
1989.  In 1978, the appellant indicated that his mother was 
nervous, but he denied having psychiatric symptoms.  In 1989, 
the appellant reported that he was treated for psychiatric 
problems in 1987, and that he was currently on medication.  
The service medical records contain reports of medical 
examinations dated in 1977; 1982; and 1986.  The medical 
examiner found the appellant to be psychiatrically normal on 
each occasion.  

The private medical records in evidence reveal that the 
appellant was first psychiatrically hospitalized in June 
1983, at the Ohio State University Hospital.  He presented 
with paranoid ideation and was noted to have been in his 
usual state of good functioning, except for baseline mild 
paranoid ideation at times of stress, until approximately six 
weeks earlier when he was sent to a job training program.  He 
suffered extreme anxiety and difficulty with concentration; 
his paranoid thoughts worsened after he failed an 
examination.  The appellant was noted to have an intermittent 
history of alcohol abuse; additional stresses listed included 
the birth of the appellant's first child two months prior and 
a prolonged stay in his household by the appellant's 
reportedly schizophrenic mother.  No aspect of the 
appellant's military service was noted as a precipitating 
factor or stress.  The Axis I diagnosis was acute paranoid 
disorder precipitated by stress.  

The appellant's next psychiatric hospitalization occurred in 
October 1987, when he was treated at the Riverside Methodist 
Hospital.  He was admitted due to a combination of 
psychiatric behavior and alcohol excess.  The appellant was 
preoccupied with the notion that he did something heinous 
while drinking in the recent past.  The evaluation reports 
and the nursing notes do not reflect any anxiety or concern 
on the part of the appellant regarding his service in the Air 
Force or the Air National Guard.  The discharge Axis 
diagnoses were alcohol dependence and psychiatric disorder, 
unknown type.  The Board notes that the appellant immediately 
thereafter went on INACDUTRA for the first two days after his 
release from psychiatric care.

Private psychiatric treatment notes dated between 1990 and 
1992 indicate that the appellant was having problems at work, 
was dealing with increased alcohol intake and then 
maintenance of sobriety, and was having domestic difficulties 
including arguments over child support payments.  Throughout 
1991, the appellant was distressed about his work situation, 
including whether he was eligible to go on disability.  A 
note dated in May 1992 indicates that the appellant was 
planning to take retirement from the military reserve that 
summer and that he would like to get VA disability, but that 
he would have to keep working since he could not collect 
military retirement until he was 62 years old.  The Board 
notes that the appellant filed his claim for service 
connection for a psychiatric disorder in June 1992.

The appellant underwent a psychiatric evaluation by a private 
psychiatrist in May 1995.  He stated that he had symptoms 
before 1983, and that he had problems with his nerves in 
1983.  The social history section of the evaluation contains 
detailed specific information about the appellant's service 
in the Air Force and the Air National Guard, however, the 
appellant did not indicate that he had had any problems while 
he was in the Air Force or that his Air National Guard 
service had caused him any additional problems.  He also gave 
a family history of paranoia.  The Axis I diagnosis was 
paranoid schizophrenia.  

The appellant was last hospitalized in December 1995, at 
Harding Hospital.  The initial medical evaluation report 
indicated that the appellant reported having suffered from 
auditory hallucinations intermittently since 1983.  There is 
no mention of any difficulties relating to his service in the 
Air Force or the Air National Guard.  The discharge Axis I 
diagnosis was paranoid schizophrenia.

In September 1996, the appellant underwent a VA psychiatric 
examination; the examiner reviewed the claims file.  The 
appellant described details of his Air Force and Air National 
Guard service, as well as his three psychiatric 
hospitalizations.  On examination, he was found to be alert, 
oriented and his responses were relevant.  His memory was 
only fair and shallow.  The Axis I diagnosis rendered was 
schizophrenia, paranoid type.  The examiner stated that there 
was no disclosure or evidence solicited that was diagnostic 
for PTSD.  The examiner also listed life stressors and 
genetic factors under Axis IV.  

The appellant also underwent a VA psychological examination 
in August 1996.  He reported that he heard voices and felt a 
high degree of paranoia while he was in the Air Force, but he 
"played it off" and it was not until he returned from 
service that his symptomatology began to be disabling.  The 
appellant stated that his feelings of paranoia and hearing of 
voices seemed to be exacerbated during periods of 
interpersonal and occupational stress.  The psychologist 
diagnosed the appellant with paranoid schizophrenia and 
stated that, while the appellant argued that his psychotic 
behavior was caused by the stress he experienced in the Air 
Force, he was unconvinced that the appellant's described 
stressors could possibly have caused the mental illness the 
appellant appeared to have endured throughout his life.  The 
psychologist also stated that it did not appear that the 
symptomatology of PTSD was present.  He opined that, in the 
etiology of the appellant's emotional disorder, the 
appellant's military experience was not causal in the 
development of his mental illness.

The appellant underwent another VA psychiatric examination in 
June 1997.  The appellant reported that he found himself 
unable to cope with basic stressful events while he was in 
the Air Force.  He was suspicious of other people.  The 
psychiatrist noted that the appellant's psychiatric symptoms 
intensified during the years that he was a member of the Air 
National Guard.  An Axis I diagnosis of paranoid 
schizophrenia, in partial remission, was rendered.  The 
psychiatrist opined that it appeared that the appellant had 
his first psychiatric symptoms while he was in the Air Force 
and that they went largely untreated at that time; however, 
it is unclear whether this psychiatrist actually reviewed the 
service medical records.  See Swann v. Brown, 5 Vet. App. 
229, 233 (1993).  An April 1998 addendum to the report 
clarified that it was the appellant who reported that he had 
significant psychiatric symptoms while he was in the Air 
Force.  The psychiatrist also stated that it is quite common 
for people diagnosed with schizophrenia to have had the 
symptoms earlier in life to a milder degree and that the 
symptoms may be subsyndromal at that time.

The appellant underwent a VA PTSD examination in June 1998.  
The appellant reported hearing voices while he was on active 
duty in 1972, and he described the circumstances of his three 
post-service psychiatric hospitalizations.  An Axis I 
diagnosis of schizophrenic disorder, paranoid type was 
rendered.  The examiner stated that the appellant did not 
report any unusual incidents or stressful events during 
active service or reserve duty - he simply reported having to 
meet deadlines and finish work.  The psychiatrist stated that 
the service medical records were reviewed and that there was 
no evidence in the service medical records of any psychiatric 
problem or emotional problem and that the symptoms seemed to 
be by the report of the appellant only.  The psychiatrist was 
unable to relate the appellant's military experience to his 
development of a mental illness.  

As noted above, evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, except where the evidentiary 
assertion is inherently incredible or is beyond the 
competence of the person making the assertion.  See King v. 
Brown, 5 Vet. App. 19 (1993).  In this case, the evidentiary 
assertions that he suffered from a psychiatric disorder in-
service or as a result of service are beyond the competence 
of the appellant.

As previously noted, where the determinative issue involves 
either medical etiology or a medical diagnosis, competent 
medical evidence is required to fulfill the well-grounded 
claim requirement of 38 U.S.C.A. § 5107(a).  See Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995) (citing Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993)); see also Moray v. Brown, 5 
Vet. App. 211, 214 (1993) (laypersons are not competent to 
offer medical opinions and, therefore, those opinions cannot 
serve as the basis for a well-grounded claim);  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  This means that 
competent medical evidence to the effect that the claim is 
possible or plausible is required.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  A claimant does not meet this 
burden by merely presenting his lay opinion because he is not 
a medical health professional and does not constitute 
competent medical authority.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

Review of the medical evidence of record reveals that the 
appellant has never been diagnosed with PTSD, but rather 
paranoid schizophrenia.  The appellant did not raise a claim 
of service connection for a psychiatric disorder until 1992, 
when he was about to retire from the Air National Guard - 
even though he had been treated for a psychiatric problem 
since 1983.  The VA medical examinations of November 1973 and 
October 1975 did not indicate the presence of any psychiatric 
problem.  However, the VA psychiatric examinations of 
September 1996 and June 1997 (with April 1998 addendum) and 
the August 1996 VA psychological evaluation intimated that 
the appellant may have been suffering from a psychiatric 
problem prior to service in that mental illness 'endured 
throughout his life', 'genetic factors' and the commonness of 
schizophrenic patients having subsyndromal symptoms much 
earlier in life were mentioned by the examiners.  
Nonetheless, there is no medical opinion of record that holds 
that the appellant's schizophrenia was directly caused by the 
appellant's Air Force or Air National Guard duty, or that his 
schizophrenia was in any way aggravated by the appellant's 
Air Force or Air National Guard duty.  The Board also notes 
that the medical evidence of record does not reflect the 
appellant stating that he suffered any symptoms prior to 
1983, until after he filed his claim for benefits in June 
1992.

Review of the appellant's Air Force personnel records 
indicates that he did not encounter any official difficulties 
in the evaluation of his performance of his duties, in that 
he was promoted several times without any demotions or large 
period of time between promotions.  Review of the Air 
National Guard personnel records indicates that the appellant 
was on ACDUTRA between February 22nd and March 8th, 1983, and 
that he was not on any ACDUTRA between June 1987 and June 
1988.  The appellant was released from Ohio State University 
Hospital on June 27th, 1983, and he almost immediately 
thereafter went on INACDUTRA on June 29th.  There is nothing 
in the Air National Guard records to indicate that the 
appellant was ever unable to perform his duties due to 
physical, psychiatric or emotional problems.  Furthermore, 
the is no medical opinion of record that links the 
appellant's military service with his mental illness, either 
on a direct basis or by aggravation, while there are 
psychiatric and psychological opinions of record that 
indicate that there is no relationship between the 
appellant's Air Force or Air National Guard service and the 
etiology of his mental illness.

Viewing the evidence in a light most favorable to the 
appellant, the evidence of record indicates that the 
appellant never received any in-service treatment for any 
psychiatric disorder.  Further, there is no medical evidence 
which indicates that the appellant suffers from a psychiatric 
disorder for which there is a service relationship, i.e., 
there is no medical opinion of record establishing a direct 
nexus between the appellant's currently diagnosed paranoid 
schizophrenia and any incident or disease related to active 
service or ACDUTRA, and such would be required to make the 
claim plausible.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Thus, the claim for service connection for a psychiatric 
disorder including PTSD must be denied as not well-grounded.  
Because the appellant's claim is not well-grounded, the VA is 
under no duty to assist the appellant in further development 
of those claims.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).

Where a claim is not-well grounded it is incomplete, and the 
VA is obliged under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his application.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  The Board 
finds in this case that the RO fulfilled its obligation to 
the appellant in its October 1998 Supplemental Statement of 
the Case (SSOC) in which the appellant was informed that 
medical records in evidence did not show that any psychiatric 
disorder occurred in, or was caused by, his military service, 
either Air Force or Air National Guard.  Thus, the Board 
concludes that the notice required in Robinette has been 
satisfied.  Moreover, there is no indication that there are 
any available records that would make the claim well-
grounded.

Further as the evidence needed to well ground this claim is 
essentially similar to that needed to allow the claim, the 
appellant has been informed as to what is needed.  Thus there 
is no prejudice in the Board entering a decision on the 
subissue of whether the claim was well-grounded.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Since the appellant has failed to present competent medical 
evidence that his claim of entitlement to service connection 
for any psychiatric disorder, including PTSD, is plausible, 
that is, he has failed to present medical evidence which 
directly links the current psychiatric disorder to service or 
demonstrates aggravation by service, the claim for service 
connection for a psychiatric disorder, including PTSD must be 
denied as not well-grounded.  Dean v. Brown, 8 Vet. App. 449 
(1995).


ORDER

A well-grounded claim for entitlement to service connection 
for an acquired psychiatric disability, to include post-
traumatic stress disorder (PTSD), not having been submitted, 
the claim is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

